ICJ_147_DiplomaticRelations_HND_BRA_2010-05-12_ORD_01_NA_00_EN.txt.      COUR INTERNATIONALE DE JUSTICE


         RECUEIL DES ARRE| TS,
  AVIS CONSULTATIFS ET ORDONNANCES


CERTAINES QUESTIONS EN MATIÈRE
  DE RELATIONS DIPLOMATIQUES
        (HONDURAS c. BRÉSIL)


      ORDONNANCE DU 12 MAI 2010




            2010
     INTERNATIONAL COURT OF JUSTICE


       REPORTS OF JUDGMENTS,
    ADVISORY OPINIONS AND ORDERS


CERTAIN QUESTIONS CONCERNING
    DIPLOMATIC RELATIONS
        (HONDURAS v. BRAZIL)


         ORDER OF 12 MAY 2010

                    Mode officiel de citation :
    Certaines questions en matière de relations diplomatiques
       (Honduras c. Brésil), ordonnance du 12 mai 2010,
                   C.I.J. Recueil 2010, p. 303




                        Official citation :
       Certain Questions concerning Diplomatic Relations
         (Honduras v. Brazil), Order of 12 May 2010,
                  I.C.J. Reports 2010, p. 303




                                         Sales number
SN 0074-4441
BN 978-92-1-071092-3
                                         No de vente :   982

                             12 MAI 2010

                            ORDONNANCE




CERTAINES QUESTIONS EN MATIÈRE
  DE RELATIONS DIPLOMATIQUES
     (HONDURAS c. BRÉSIL)




CERTAIN QUESTIONS CONCERNING
    DIPLOMATIC RELATIONS
     (HONDURAS v. BRAZIL)




                               12 MAY 2010

                                 ORDER

           INTERNATIONAL COURT OF JUSTICE

                            YEAR 2010                                        2010
                                                                           12 May
                                                                          General List
                            12 May 2010                                    No. 147



    CERTAIN QUESTIONS CONCERNING
        DIPLOMATIC RELATIONS
                    (HONDURAS v. BRAZIL)




                              ORDER

The President of the International Court of Justice,
Having regard to Article 48 of the Statute of the Court and Article 89,
ragraph 1, of the Rules of Court,
Having regard to the Application filed in the Registry of the Court on
 October 2009, whereby the Republic of Honduras instituted proceed-
gs against the Federative Republic of Brazil in respect of a
  “dispute between [the two States] relat[ing] to legal questions con-
  cerning diplomatic relations and associated with the principle of
  non-intervention in matters which are essentially within the domestic
  jurisdiction of any State, a principle incorporated in the Charter of
  the United Nations” ;
Whereas the Application was signed by Mr. Julio Rendón Barnica,
mbassador of Honduras to the Kingdom of the Netherlands, appointed
 Agent of the Republic of Honduras in a letter of 24 October 2009 from
r. Carlos López Contreras, Minister for Foreign Affairs in the Gov-
nment headed by Mr. Roberto Micheletti ;

Whereas an original of the Application was transmitted on the same
y to the Government of the Federative Republic of Brazil, and the
cretary-General of the United Nations was notified of the filing of
e Application ;
Whereas, by a letter of 28 October 2009 received in the Registry on

                                                                     4

   October 2009 under cover of a letter of 29 October 2009 from
 r. Jorge Arturo Reina, Permanent Representative of Honduras to the
nited Nations, Ms Patricia Isabel Rodas Baca, Minister for Foreign
 fairs in the Government headed by Mr. José Manuel Zelaya Rosales,
 ormed the Court, inter alia, that “Ambassadors Julio Rendón Barnica,
  rlos López Contreras and Roberto Flores Bermúdez [had been] relin-
 ished of their duties as Agents and Co-Agents [of] the Republic of
onduras to the International Court of Justice, and [should] not be recog-
zed as [the] legitimate representatives” of Honduras, and that
Ambassador Eduardo Enrique Reina [had been] appointed as the sole
  itimate representative of the Government of Honduras to the Interna-
 nal Court of Justice” ;
 Whereas, by a letter of 2 November 2009 received in the Registry on
e same day, Mr. Julio Rendón Barnica informed the Court that “the
overnment of the Republic of Honduras . . . [had] appointed Ambas-
dor Carlos López Contreras to act as its Agent” ;
 Whereas a copy of the communication, along with its annexes, from
e Permanent Representative of Honduras to the United Nations was
nt on 3 November 2009 to the Federative Republic of Brazil, as well as
  the Secretary-General of the United Nations ;

Whereas the Court decided that, given the circumstances, no other
tion would be taken in the case until further notice ;
Whereas, by a letter of 30 April 2010 received in the Registry on
May 2010 under cover of a letter of 3 May 2010 from the chargé
affaires a.i. at the Embassy of Honduras in The Hague, Mr. Mario
iguel Canahuati, Minister for Foreign Affairs of Honduras, informed
e Court that the Honduran Government was “not going on with the
oceedings initiated by the Application filed on 28 October 2009
ainst the Federative Republic of Brazil” and that “in so far as necess-
y, the Honduran Government accordingly [was] withdraw[ing] this Appli-
tion from the Registry” ;
Whereas a copy of the letter from Mr. Mario Miguel Canahuati was
 nsmitted on 4 May 2010 to the Government of the Federative Repub-
 of Brazil ;
Whereas the Brazilian Government has not taken any step in the pro-
edings in the case,
Officially records the discontinuance by the Republic of Honduras of
e proceedings instituted by the Application filed on 28 October 2009 ;
d
Orders the removal of the case from the List.

Done in French and in English, the French text being authoritative, at
e Peace Palace, The Hague, this twelfth day of May, two thousand and
n, in three copies, one of which will be placed in the archives of the

                                                                       5

ourt and the others transmitted to the Government of the Republic of
onduras and the Government of the Federative Republic of Brazil,
 pectively.

igned) President.                     (Signed) Hisashi OWADA,
                                                  President.
                                    (Signed) Philippe COUVREUR,
                                                  Registrar.




                                                                  6


